DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Rejections-Withdrawn
The rejection of claims 5-7 and 9-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn due to amendment of the claim 5 to include breast cancer, hepatoma, glioma, lymphoma or leukemia.  

			Examiner’s Comment
It should be noted that the amendment filed 2/22/22 is non-compliant because:
1. Canceled claims 19-20 have text that is lined out. No claim text shall be present for any claim in the claim listing with the status of “canceled” (MPEP 714).
2. Withdrawn claims 1-4 and 15-18 do not have any text. The text of all pending claims under examination and withdrawn must be submitted (MPEP 714). 
3. There are two claim 20. It appears that the Applicants made an error in repeating the cancelation of claim 20.  
An interview on the record is provided herein, wherein Applicants request cancelation of “withdrawn” claims 1-4 and 15-18.  The Applicants also acknowledge the error in repeating the cancellation of claim 20. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judy Jarecki-Black on 5/4/22.

The application has been amended as follows: 

Please cancel claims 1-4 and 15-18. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 5-7, 9-14 and 21 are allowed. The instant claims are enabled for treatment of breast cancer, leukemia, lymphoma, glioma and hepatoma. There is no art that teaches or suggests treatment of the above cancers with the Enna in combination with a single dose of a potentiating agent, chemotherapeutic agent or both. In particular, the art is silent regarding treating of the cancers with EnnA at an effective amount to inhibit the Hsp90 machine without inducing an extensive cellular response. The closest prior art is Watjen et al. (previously presented). Watjen et al. teach the toxic potential (apoptosis) of EnnA in human hepatoma and glioma cell lines at 1 µM. However, the instant application discloses that EnnA inhibits Hsp90 while inducing autophagy (not apoptosis) at a concentration of 5-40 µM. Therefore, EnnA at higher concentrations has a different mechanism of cytotoxicity (autophagy vs. apoptosis). A person of ordinary skill in the art would not be motivated to optimize the concentration of Watjen et al. because the reference taught that 1 µM was sufficient to cause apoptosis. Importantly, 1 µM is significantly different than 5-40 µM and induces a distinct cytotoxic pathway. Watjen et al. is also silent regarding administering another agent in combination with EnnA. Therefore, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 5-7, 9-14 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA L MARTINEZ/           Examiner, Art Unit 1654                                                                                                                                                                                             



/JULIE HA/Primary Examiner, Art Unit 1654